 

Exhibit 10.1 

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into this 7th day of
January, 2016 by and between the FREESTONE RESOURCES, INC. a Nevada corporation,
(“Freestone”) and MIKE McGHAN (“Employee”), an individual. Freestone and
Employee may individually be referred to herein as “Party” or collectively as
“Parties”. There are no other parties to this Agreement.

 

RECITALS

 

WHEREAS

 

A.Mr. McGhan has experience and business acumen valuable to Freestone;

 

B.Freestone has agreed, for itself, and on behalf of its directors and officers,
to employ Mr. McGhan in the position of President and Chief Executive Officer;

 

C.Freestone has agreed, for itself, and on behalf of its directors and officers,
to appoint Mr. McGhan to the Board of Directors and serve as Chairman of the
Board.

 

NOW, THEREFORE, in consideration of the mutual covenants entered into between
the Parties, and in consideration of the benefits that accrue to each, it is
agreed as follows:

 

AGREEMENT

 

Section 1. Recitals.    The recitals set forth above (“Recitals”) are
incorporated herein by this reference and made a part of this Agreement. In the
event of any inconsistencies between the Recitals and Sections 1 through 10 of
this Agreement, Sections 1 through 10 will prevail.

 

Section 2. Effective Date.  This Agreement shall become effective once executed
by both Freestone and Employee (“Effective Date”).

 

Section 3. At-will Employment.    Employee is an at-will employee serving at the
pleasure of Freestone as provided herein and according to the Articles of
Incorporation and Bylaws by which Freestone is managed. As President, Chief
Executive Officer, and Chairman of the Board, Employee will be responsible for
all operations of the Company and answer to the Board of Directors and
shareholders. The Board of Directors may terminate Employee’s employment at any
time, with or without cause. Only if Employee is terminated by the Board of
Directors without cause shall Employee be entitled to a severance.

 

 





  

Freestone Resources, Inc.

Employment Agreement

Page 1 of 7

 

 



 

Section 4. Compensation.

 

Section 4.1. Common Stock. On January 7, 2016, Freestone will issue THREE
MILLION (3,000,000) shares of FSNR common stock to Employee. These shares shall
remain restricted for one year. If at any time during the employment Freestone
increases the authorized shares of common stock, Employee will be entitled to
TWO MILLION (2,000,000) in warrants for FSNR common stock. If Employee
voluntarily resigns or is terminated for good cause within the first year of
this contract, then Employee shall issue back TWO MILLION (2,000,000) of the
shares of FSNR common stock back to Freestone and Employee shall cancel any and
all of the TWO MILLION (2,000,000) warrants for FSNR common stock issued during
the term of employment.

 

Section 4.2 Salary.  Employee will receive FIVE THOUSAND DOLLARS ($5,000) per
month after Freestone completes a cash raise, which is estimated to take place
in January or February of 2016. Employee’s salary will accrue until it can be
paid at which point in time the accrued salary will be paid to the Employee.
After six (6) months of employment, Employee’s salary will increase to TEN
THOUSAND DOLLARS ($10,000) per month providing the Company is generating revenue
and can support a salary of this nature.

 

Section 5. Confidentiality. Throughout the term of this Agreement and following
termination hereof for any reason, Employee agrees to hold inviolate and keep
secret all non-public knowledge or information processes, know-how, and other
confidential information made known to it or otherwise acquired during the term
of this Agreement and will not disclose the same or anything related thereto to
any other person, firm, bank, corporation, or other entity, or make use of such
information for any purpose, except as may be required in the course and scope
of performing obligations under this Agreement or as part of any mandated
reporting required by law.

 

Section 6. Benefits.  Employee and spouse will be enrolled on the corporate
health insurance plan once the Salary described in Section 5.2 is implemented.

 

Section 7. Termination of Employment.

 

Section 7.1 Voluntary Resignation. Employee may resign at any time and agrees to
give Freestone at least sixty (60) days advance written notice of the effective
date of the Employee’s resignation, unless the Parties otherwise agree in
writing. During the notice period, all rights and obligations of the Parties
under this Agreement shall remain in full force and effect. Promptly after the
effective date of resignation, Freestone shall pay to Employee all salary and
benefit amounts both accrued and owing under this Agreement. In the event of
voluntary resignation, Employee shall not be entitled to a severance as set
forth in this Agreement. In the event of voluntary resignation within the first
year of this contract, Employee shall abide by the stock and warrant
cancellation policy aforementioned in Section 4.1.

 



  

Freestone Resources Inc.

Employment Agreement

Page 2 of 7

 

 

 

Section 7.2. Termination For Good Cause. Freestone may at any time immediately
terminate this Agreement for good cause as defined in this section 7.2. If
Employee is terminated for good cause Freestone shall not be required to pay any
severance under this Agreement, and Freestone shall have no obligation to
Employee beyond those benefits accrued as of Employee’s last day of employment
and those Freestone is obligated to provide under federal or state law. In the
event of termination for good cause within the first year of this contract,
Employee shall abide by the stock and warrant cancellation policy aforementioned
in Section 4.1.

 

“Good Cause” for purposes of this Agreement, means a fair and honest cause or
reason for termination. These reasons include, but are not limited to:

 

1.Conviction of a felony;

 

2.Disclosing confidential information of Freestone;

 

3.Gross carelessness or misconduct;

 

4.Unjustifiable and willful neglect of the duties described in this Agreement;

 

5.Willful destruction or misuse of Freestone property;

 

6.Conduct that in any way has a direct, substantial, and adverse effect on the
Freestone’s reputation;

 

7.Willful violation of federal, state or city discrimination laws;

 

8.Continued substance abuse which adversely affects performance of Employee’s
duties as Chief Executive Officer;

 

9.Refusal to take or subscribe any oath or affirmation which is required by law;
or

 

10.Permanent disability of Employee, or Employee becoming otherwise unable to
perform the duties of Chief Executive Officer, by reason of sickness, accident,
illness, injury, mental incapacity or health for a period of six (6) weeks
following the exhaustion of all available leave balances and any applicable
Family Medical Leave Act or state equivalent, or where the same occurs for forty
(40) working days over a sixty (60) working day period following exhaustion of
such leaves.

 



  

Freestone Resouces Inc.

Employment Agreement

Page 3 of 7

 

 

 

Section 8. Non-Compete Agreement. Employee recognizes that various items of
information are special and unique assets of Freestone and need to be protected
from improper disclosure. In consideration of the disclosure of the information
to Employee, Employee agrees and covenants to not compete with Freestone during
the term of this Agreement and for a period of three years following the
termination of this Agreement, whether such termination is voluntary or
involuntary, Employee will not directly or indirectly engage in any business
competitive with Freestone. This covenant shall apply to the geographical area
that includes Texas, Colorado, Arkansas, Oklahoma, New Mexico, and Louisiana.
Directly or indirectly engaging in any competitive business includes, but is not
limited to: (i) engaging in a business in which a petrochemical is derived from
tire-derived oil; (ii) becoming an employee of any third party that engaged in
such business, (iii) becoming invested directly or indirectly in any such
privately-held business; (iv) soliciting any customer of the Freestone for the
benefit of a third party that is engaged in such business. Freestone agrees that
this non-compete provision will not adversely affect Employee’s livelihood. This
Section 8 will be strictly related to the petrochemicals derived from
tire-derived oil, or any product or process that competes with Petrozene.

 

Section 9. Term. The Term of this Agreement shall be two years and can be
renewed by the mutual agreement between Freestone and Employee at the end of the
Term.

 

Section 10. Notices. Any notice or communication required hereunder between
Freestone and Employee must be in writing, and may be given either personally,
by facsimile (with original forwarded by regular U.S. Mail), by registered or
certified mail (return receipt requested), or by Federal Express, UPS or other
similar couriers providing overnight delivery. If personally delivered, a notice
shall be deemed to have been given when delivered to the Party to whom it is
addressed. If given by facsimile transmission, a notice or communication shall
be deemed to have been given and received upon actual physical receipt of the
entire document by the receiving Party’s facsimile machine. Notices transmitted
by facsimile after 5:00 p.m. on a normal business day or on a Saturday, Sunday
or holiday shall be deemed to have been given and received on the next normal
business day. If given by registered or certified mail, such notice or
communication shall be deemed to have been given and received on the first to
occur of (a) actual receipt by any of the addressees designated below as the
Party to whom notices are to be sent, or (b) five (5) days after a registered or
certified letter containing such notice, properly addressed, with postage
prepaid, is deposited in the United States mail. If given by Federal Express or
similar courier, a notice or communication shall be deemed to have been given
and received on the date delivered as shown on a receipt issued by the courier.
Any Party hereto may at any time, by giving ten (10) days written notice to the
other Party hereto, designate any other address in substitution of the address
to which such notice or communication shall be given. Such notices or
communications shall be given to the Parties at their addresses set forth below:

 



    If to Freestone: Freestone Resources, Inc.   ATTN: Board of Directors   325
N Saint Paul St, Suite 1350   Dallas, Texas 75201

 

 

  

Freestone Resources Inc.

Employment Agreement

Page 4 of 7

 

 



If to Employee: Mike McGhan        
 
     
 
 





 

 

Section 11.  General Provisions.

 

11.1 . Modification of Agreement. This Agreement may be supplemented, amended,
or modified only by a writing signed by Freestone and Employee.

 

11.2.  Entire Agreement. This Agreement constitutes the final, complete, and
exclusive statement of the terms of the agreement between the Parties and
supersedes all other prior or contemporaneous oral or written understandings and
agreements of the Parties. No Party has been induced to enter into this
Agreement by, nor is any Party relying on, any representation or warranty except
those expressly set forth in this Agreement.

 

11.3.  Severability of Agreement. If a court or an arbitrator of competent
jurisdiction holds any section of this Agreement to be illegal, unenforceable,
or invalid for any reason, the validity and enforceability of the remaining
sections of this Agreement shall not be affected.

 

11.4.  Authority. All Parties to this Agreement warrant and represent that they
have the power and authority to enter into this Agreement and the names, titles
and capacities herein stated on behalf of any entities, persons, states or firms
represented or purported to be represented by such entities, persons, states or
firms and that all former requirements necessary or required by the state or
federal law in order to enter into this Agreement had been fully complied with.
Further, by entering into this Agreement, neither Party hereto shall have
breached the terms or conditions of any other contract or agreement to which
such Party is obligated, which such breach would have a material effect hereon.

 

11.5.  Headings. The headings in this Agreement are included for convenience
only and neither affect the construction or interpretation of any section in
this Agreement nor affect any of the rights or obligations of the Parties to
this Agreement.

 

11.6.  Necessary Acts and Further Assurances. The Parties shall at their own
cost and expense execute and deliver such further documents and instruments and
shall take such other actions as may be reasonably required or appropriate to
evidence or carry out the intent and purposes of this Agreement.

 

11.7.  Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Texas.

11.8.  Waiver. No covenant, term, or condition or the breach thereof shall be
deemed waived, except by written consent of the Party against whom the waiver is
claimed, and any waiver of the breach of any covenant, term, or condition shall
not be deemed to be a waiver of any preceding or succeeding breach of the same
or any other covenant, term, or condition.



  

Freestone Resources Inc.

Employment Agreement

Page 5 of 7

 

 

11.9.  Counterparts. This Agreement may be executed in counterparts and all so
executed shall constitute an agreement which shall be binding upon the Parties
hereto, notwithstanding that the signatures of all Parties and Parties’
designated representatives do not appear on the same page.

 

11.10.  Venue. Venue for all legal proceedings shall be in the District Court
for the County of Dallas in the State of Texas.

 

11.11.  Attorney’s Fees and Costs. If any action at law or in equity, including
action for declaratory relief, is brought to enforce or interpret sections of
this Agreement, the prevailing Party shall be entitled to reasonable attorney's
fees and costs, which may be set by the court in the same action or in a
separate action brought for that purpose, in addition to any other relief to
which such Party may be entitled.

 

 

 

 

 

 

  

Freestone Resources Inc.

Employment Agreement

Page 6 of 7

 



 

 

IN WITNESS WHEREOF, this Agreement has been entered into by and between EMPLOYEE
and FREESTONE as of the date of the Agreement set forth above.

 

 

 

FREESTONE:

 

By:/s/ G. Don Edwards

 

Printed Name: G. Don Edwards

 

Date Signed:  01/07/2016

 

EMPLOYEE:


By:/s/ Mike McGhan

Mike McGhan

 

 

 

Date Signed:  01/07/2016

 

 

 

 



  

Freestone Resources Inc.

Employment Agreement

Page 7 of 7

 